DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments filed on June 23, 2022, in which claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka (US 2010/0240409) in view of Nakagomi et al. (US 6,556,552) in view of Huawei (CN110943933). 
Regarding claim 1, Muraoka teaches a communication data processing method, applied to a terminal device, comprising: detecting an actual transmission rate between the terminal device and a base station (i.e., the wireless terminal station detects the transmission rate of uplink data to be transmitted to the wireless base station [0021], [0028], [0030]); and in response to the actual transmission rate being less than a preset time interval threshold for maintaining a connection between the terminal device and the base station, performing, according to a difference between the actual transmission rate and the preset rate threshold, communication of compensation data through the base station (i.e., the wireless terminal station detects the transmission rate of uplink data to be transmitted to the wireless base station, compares the transmission rate with a preset transmission rate threshold, and, based on the comparison result thereof and the comparison result transmitted from the wireless base station, changes the transmission power variation range for controlling the transmission power [0017], [0021], [0028], [0030], the transmission power variation range can be increased only for the cases such as where the fading frequency of the uplink signal is a frequency that allows compensation for the amount of attenuation of the uplink signal, or where data communication is for significant data performed at a fast rate [0042], [0090], [0108]), 
wherein a transmission rate of the compensation data and the actual transmission rate is greater than or equal to the preset rate threshold (i.e., the wireless terminal station receives the comparison result, detects the transmission rate of uplink data to be transmitted to the wireless base station, compares the transmission rate with a preset transmission rate threshold, and, based on the comparison result thereof and the comparison result transmitted from the wireless base station [0043]).
	Muraoka does not specifically teach a sum of a transmission rate of the compensation data.
However, the preceding limitation is known in the art of communications. Nakagomi teaches a selection is made between "setting the transmission rate of a single frame to 256 ksps to compensate for the single interrupted frame", "setting the transmission rate of two frames to 192 ksps to compensate for the single interrupted frame" or "setting the transmission rate of four frames to 160 ksps to compensate for the single interrupted frame". The contents of the interrupted frame are added to the frames, wherein transmission rates have been changed to compensate for the loss of information (col. 9, lines 23-36, col. 10, lines 6-27). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Nakagomi within the system of Muraoka in order to suppress power consumption.
Muraoka in view of Nakagomi teaches all the limitations above except the communication of compensation data with a preset server through the base station.
However, the preceding limitation is known in the art of communication. Huawei (CN110943933) discloses a server 103 sends data packet to device 102 via base station 101, as shown in FIG. 1B, the second device 102 may be a wireless user terminal, for example, an STB or a wireless VR terminal. A wireless user terminal that performs communication through Wi-Fi may also be referred to as a station (STA). In the communications system 100 shown in FIG. 1B, a data flow sent by the service server is sent to the second device 102 through the first device 101 ([0073]). The first device may add one or more obtained IPTV multicast IP addresses to the source IP address list, or may obtain an IP address corresponding to a preset domain name (for example, a domain name of a VR server) from a Domain Name System (DNS) interaction message between a user terminal and a service server, and add the IP address to the source IP address list ([0096]). The data packets of the target data flow are distributed to different physical links for sending, instead of being sent through one physical link, so that bandwidth provided by different physical links can be effectively used, and a packet loss rate is reduced ([0165], [0177]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Huawei (CN110943933) within the system of Muraoka in view of Nakagomi in order to perform load balancing on data flows that are sent by one or more service servers and that are used as a whole.
Regarding claim 5, Muraoka in view of Nakagomi teaches all the limitations above except maintaining a 5G communication connection between the terminal device and the base station; and transmitting communication data using the 5G communication connection
However, the preceding limitation is known in the art of communications.  Huawei (CN110943933) teaches maintaining a 5G communication connection between the terminal device and the base station (i.e., communication is established through 5G network adapter as a primary link [0104]-[0105]); and transmitting communication data using the 5G communication connection (i.e., communication is established through 5G network adapter as a primary link [0104]-[0105]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Qu within the system of Muraoka in view of Nakagomi in order to reduce a packet loss rate during data transmission.
Regarding claim 6, Muraoka in view of Nakagomi further in view of Huawei (CN110943933) teaches all the limitations above. Nakagomi further teaches in response to the actual transmission rate being greater than or equal to the preset rate threshold, stopping transmitting the compensation data (i.e., a new signal transmission rate capable of compensating for the loss of information due to non-continuous transmission is selected, and the base station 102 is notified of the selected signal transmission rate and affected frames col. 9, lines 8-15). 
Regarding claims 9, 17, Muraoka teaches a terminal device (fig. 6) comprising: a processor; and memory for storing instructions for execution by the processor, wherein when the executable instructions are executed by the processor ([0065]), the processor is configured to: detect an actual transmission rate between the terminal device and a base station (i.e., the wireless terminal station detects the transmission rate of uplink data to be transmitted to the wireless base station [0021], [0028], [0030]); and in response to the actual transmission rate being less than a preset time interval threshold for maintaining a connection between the terminal device and the base station, performing, according to a difference between the actual transmission rate and the preset rate threshold, communication of compensation data with a preset server through the base station (i.e., the wireless terminal station detects the transmission rate of uplink data to be transmitted to the wireless base station, compares the transmission rate with a preset transmission rate threshold, and, based on the comparison result thereof and the comparison result transmitted from the wireless base station, changes the transmission power variation range for controlling the transmission power [0017], [0021], [0028], [0030], the transmission power variation range can be increased only for the cases such as where the fading frequency of the uplink signal is a frequency that allows compensation for the amount of attenuation of the uplink signal, or where data communication is for significant data performed at a fast rate [0042], [0090], [0108]), 
wherein a transmission rate of the compensation data and the actual transmission rate is greater than or equal to the preset rate threshold (i.e., the wireless terminal station receives the comparison result, detects the transmission rate of uplink data to be transmitted to the wireless base station, compares the transmission rate with a preset transmission rate threshold, and, based on the comparison result thereof and the comparison result transmitted from the wireless base station [0043]).
	Muraoka does not specifically teach a sum of a transmission rate of the compensation data.
However, the preceding limitation is known in the art of communications. Nakagomi teaches a selection is made between "setting the transmission rate of a single frame to 256 ksps to compensate for the single interrupted frame", "setting the transmission rate of two frames to 192 ksps to compensate for the single interrupted frame" or "setting the transmission rate of four frames to 160 ksps to compensate for the single interrupted frame". The contents of the interrupted frame are added to the frames, wherein transmission rates have been changed to compensate for the loss of information (col. 9, lines 23-36, col. 10, lines 6-27). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Nakagomi within the system of Muraoka in order to suppress power consumption.
Muraoka in view of Nakagomi teaches all the limitations above except the communication of compensation data with a preset server through the base station.
However, the preceding limitation is known in the art of communication. Huawei (CN110943933) discloses a server 103 sends data packet to device 102 via base station 101, as shown in FIG. 1B, the second device 102 may be a wireless user terminal, for example, an STB or a wireless VR terminal. A wireless user terminal that performs communication through Wi-Fi may also be referred to as a station (STA). In the communications system 100 shown in FIG. 1B, a data flow sent by the service server is sent to the second device 102 through the first device 101 ([0073]). The first device may add one or more obtained IPTV multicast IP addresses to the source IP address list, or may obtain an IP address corresponding to a preset domain name (for example, a domain name of a VR server) from a Domain Name System (DNS) interaction message between a user terminal and a service server, and add the IP address to the source IP address list ([0096]). The data packets of the target data flow are distributed to different physical links for sending, instead of being sent through one physical link, so that bandwidth provided by different physical links can be effectively used, and a packet loss rate is reduced ([0165], [0177]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Huawei (CN110943933) within the system of Muraoka in view of Nakagomi in order to perform load balancing on data flows that are sent by one or more service servers and that are used as a whole.
Regarding claim 13, Muraoka in view of Nakagomi teaches all the limitations above except maintain a 5G communication connection between the terminal device and the base station; and transmit communication data using the 5G communication connection
However, the preceding limitation is known in the art of communications.  Qu teaches maintain a 5G communication connection between the terminal device and the base station (i.e., communication is established through 5G network adapter as a primary link [0104]-[0105]); and transmit communication data using the 5G communication connection (i.e., communication is established through 5G network adapter as a primary link [0104]-[0105]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Qu within the system of Muraoka in view of Nakagomi in order to reduce a packet loss rate during data transmission.
Regarding claim 14, Muraoka in view of Nakagomi  further in view of Huawei (CN110943933) teaches all the limitations above. Nakagomi further teaches stop transmitting the compensation data in response to the actual transmission rate being greater than or equal to the preset rate threshold (i.e., a new signal transmission rate capable of compensating for the loss of information due to non-continuous transmission is selected, and the base station 102 is notified of the selected signal transmission rate and affected frames col. 9, lines 8-15). 

Allowable Subject Matter
Claims 2-4, 7-8, 10-12, 15-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per claims 1, 9, and 17, the Applicant argues that Muraoka fails to mention using a preset server in response to the actual transmission. The current application discloses [0171] The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network. Examples of communication networks include a local area network (“LAN”) and a wide area network (“WAN”), an inter-network (e.g., the Internet), and peer-to-peer networks (e.g., ad hoc peer-to-peer networks). Given that Huawei (CN110943933) discloses a server 103 sends data packet to device 102 via base station 101, as shown in FIG. 1B, the second device 102 may be a wireless user terminal, for example, an STB or a wireless VR terminal. A wireless user terminal that performs communication through Wi-Fi may also be referred to as a station (STA). In the communications system 100 shown in FIG. 1B, a data flow sent by the service server is sent to the second device 102 through the first device 101 ([0073]). It is clear that the server is connected/coupled to access point or base station and communicates to device 101 through base station 101. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Huawei (CN110943933) within the system of Muraoka in view of Nakagomi in order to reduce packet loss rate during data transmission. 
The Applicant further argues that other cited references fail to cure the deficiencies of Muraoka, and are silent with respect to the features discussed above as recited in the independent claims of the present application. However, the examiner disagrees with the preceding assertion because the independent claims are rejected for the reasons recited above.
The Applicant further argues that the rejections of claims 1, 5-6, 9, 13-14, and 17 should be withdrawn. The Examiner disagrees with the preceding assertion and maintains the rejections as recited above. Therefore, the office action is final.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/23/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643